Cite as 2016 Ark. App. 400

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-101


                                                  Opinion Delivered   SEPTEMBER 14, 2016
TRAVLES JOHNSON
                                                  APPEAL FROM THE CRAWFORD
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. 17CR-09-159 (II)]
V.
                                                  HONORABLE MICHAEL MEDLOCK,
STATE OF ARKANSAS                                 JUDGE

                                  APPELLEE        AFFIRMED



                              DAVID M. GLOVER, Judge

       Travles Johnson appeals the Crawford County Circuit Court’s decision to hold him

in contempt for failure to perform community-service hours. He argues the State failed to

prove that his actions were willful and therefore contemptuous. We affirm the trial court.

       In August 2013, Johnson pleaded guilty to driving while intoxicated (third offense),

driving with a suspended license, and having no proof of insurance; he was fined $1,200,

assessed costs and fees, and sentenced to ninety days in the county jail, with credit for fifty-

two days served. The remaining forty-eight days were ordered to be served on electronic

monitoring, conditioned on good behavior.

       In January 2015, the State filed a petition to revoke Johnson’s suspended sentence for

failure to make any payments toward his fine, costs, and fees after he had been released from

the Crawford County Detention Center on September 26, 2013. Johnson entered a plea of

guilty to contempt for failure to make the payments ordered on August 17, 2015. The trial
                                  Cite as 2016 Ark. App. 400

court ordered Johnson to perform forty-five days of community service at the Crawford

County Courthouse to satisfy the contempt and the balance of his fine, court costs, and fees.

       On August 27, 2015, the State filed a petition to revoke/show cause, alleging Johnson

had failed to comply with the terms and conditions of his community service in violation of

the trial court’s order. After a hearing, the trial court found Johnson to be in contempt of its

order and sentenced him to thirty days in the Crawford County Detention Center to satisfy

his community-service requirement. Johnson timely filed a notice of appeal from the trial

court’s finding of contempt.

       At the hearing, Junior Bing, director of community service for Crawford County,

testified Johnson had come to his office on August 6, and he became upset when he learned

he had been ordered to perform forty-five days of community service and that it was required

to be performed at the courthouse. According to Bing, Johnson told him he was not going

to perform the community service and left the office. Bing explained that he gave Johnson

additional time to report because Johnson told him he did not live there and needed some

time; however, Johnson never returned to the office and did not answer telephone calls.

       Johnson testified he lived in Springdale, and he thought he would be able to perform

his community-service hours in Washington County. He said Bing told him he had to report

at 6 a.m.; when Johnson told Bing that would be difficult because he was supposed to be

attending alcohol classes in Washington County, Bing gave him a week to make arrangements

with his probation officer. Johnson testified he was not able to get out of his alcohol classes;

additionally, he admitted he “caught a violation” and returned to jail in Washington County.


                                               2
                                  Cite as 2016 Ark. App. 400

Johnson agreed he did not call Bing and make him aware of his situation; he claimed he was

unable to do so because he had been arrested. On cross-examination, Johnson admitted he

was originally ordered to pay a fine and costs and he did not do that; he further admitted that

he was later ordered to perform forty-five days of community service to satisfy the fine and

costs, and he did not perform the community-service hours or give Bing reasons why he did

not perform the service hours.

       Contempt is divided into criminal contempt and civil contempt. Stehle v. Zimmerebner,

2016 Ark. 290, ___ S.W.3d ___. Criminal contempt preserves the power of the court,

vindicates its dignity, and punishes those who disobeys its orders. Id. Criminal contempt

carries an unconditional penalty, and the contempt cannot be purged. Id. The contempt

imposed on Johnson is criminal in nature because the thirty-day period in the Crawford

County Detention Center cannot be purged. In the case of criminal contempt, appellate

courts view the record in the light most favorable to the trial court’s decision; that decision

is sustained if it is supported by substantial evidence. Coleman v. Coleman, 2016 Ark. App. 324,

___ S.W.3d ___. Substantial evidence is evidence of sufficient force and character that it

compels a conclusion one way or the other, forcing the mind to pass beyond suspicion and

conjecture. Id.

       Johnson admits he did not perform the community-service hours he was ordered to

perform in lieu of paying his fine and fees and costs. However, he argues his failure to perform

the ordered community service was not willful because he could not complete both the

community service in Crawford County and the alcohol classes he had also been ordered to


                                               3
                                  Cite as 2016 Ark. App. 400

attend as the result of another case in Washington County. He also argues his failure to call

Bing was not willful because he incurred new charges and was incarcerated.

       We affirm the trial court’s contempt decision. Bing testified Johnson became upset

when he learned he could not perform his community-service hours in Washington County

and told Bing he was not going to perform the required community service. Bing reported

Johnson never returned and did not answer telephone calls. Johnson had already been held

in contempt once for failure to pay his fines and was ordered to perform the community

service in lieu of making payments. Johnson again failed to obey the trial court’s order, this

time to perform community service. While Johnson presented reasons for his failure to obey

the trial court’s order, the trial court was not required to believe his testimony. Matters of

credibility are for the finder of fact. Summers v. State, 2012 Ark. App. 247. Substantial

evidence supports the trial court’s finding of contempt.

       Affirmed.

       HARRISON and VAUGHT, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee.




                                               4